Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was requested via telephone on March 26th 2021, but the Examiner was unable to reach Mr. James Huffman, the attorney of record. A voicemail requesting pre-authorization was left explaining the nature and reasoning of the proposed amendments.
The application has been amended as follows: 
(amended by Examiner)1 A hand-tossable chemical agent delivery receptacle comprising:
a disposable cartridge;
a ruggedized reusable compartment to which a disposable cartridge is configured to be removably mounted, the reusable compartment enclosing a digital circuit; 
one or more chemicals agents;
one or more reservoirs in the disposable cartridge that store the one or more chemical agents;
an electrically activated initiator selected to generate pressure sufficient to mix and expel the one or more chemical agents;
one or more reservoirs; and a battery and manually operated switch connected in a circuit that is operable to supply current to the initiator:
wherein the initiator is an airbag initiator.

2. (amended by Examiner) The hand-tossable chemical agent delivery receptacle of claim 1, wherein the circuit is a digital circuit that, when activated, checks for a set of conditions and activates a primer when the conditions are met, consequently deploying the one or more chemical agents.
3. (amended by Examiner) The hand-tossable chemical agent delivery receptacle of claim 1, further comprising a high-strength bulkhead incorporated into the reusable compartment that separates the digital circuit from one or more explosive chemicals, wherein the reusable compartment is sufficiently ruggedized to withstand the ignition of a primer and the detonation of the one or more explosive chemicals to be reused with one or more additional disposable cartridges.
5. (amended by Examiner) The hand-tossable chemical agent delivery receptacle of claim 3, further comprising a piston in each of the one or more reservoirs between the one or more chemical agents and the primer port, the disposable cartridge, pistons, and primer port being respectively configured to that a blast generated by the primer's ignition pushes the pistons and the one or more chemical agents in front of the pistons out of the one or more reservoirs before the heat generated by the primer's ignition can detonate the one or more chemical agents.
10. (amended by Examiner) The hand-tossable chemical agent delivery receptacle of claim 1, further comprising a magnet embedded into a side of a safety lever.
13. (amended by Examiner) The hand-tossable chemical agent delivery receptacle of claim 1, further comprising one or more ruggedized activation terminals that protrude through small openings in a bulkhead to activate the initiator; wherein the ruggedized activation terminals are arranged to press into electrodes of the initiator and wherein the receptacle further comprises springs on which the activation terminals are mounted, the springs isolating the digital circuit from shock forces acting on the bulkhead.

Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Samir Abdosh/
Primary Examiner, Art Unit 3641


    
        
            
        
            
        
            
    

    
        1 The final limitation presented in the claim states that the initiator is an “airbag initiator”. An airbag initiator is understood in accordance with paragraphs [0054], [0110], and [0148] which support the term “airbag initiator” being understood as referring to commercially available airbag initiators compliant with DOT regulations.
        2 The claims have been considered using broadest reasonable interpretation consistent with the specification.